department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division n date significant index nos mu contact person identification_number telephone number -t eo employer_identification_number legend company the group benefits trust the employees’ trust the retiree life_insurance_trust the retiree medical trust the retiree medical union trust dear sir or madam this is in reference to a ruling_request dated date submitted by representatives of the company concerning the federal tax consequences of the transfer of various assets from a_trust described in sec_501 of the internal_revenue_code to a similar trust and the allocation of assets in one trust to subtrusts in the other trust facts company is a subsidiary of x on date x merged with y the merged company is known as z the company maintains a_trust fund the group benefits trust to provide for payment of various benefits to active and retired employees of both company and other subsidiaries of x the group benefits trust is a voluntary employees_beneficiary_association veba exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 the veba has various sub-accounts including a retiree medical account which funds benefits for both union-represented and non-union-represented employees the union and non-union employees have identical benefit rights so there is no segregation of the assets of the retiree medical account between the two groups y maintained several trust funds to provide in part for the payment of benefits to its active and retired employees and their dependents y maintained an agreement of trust by and between itself and b agreement of trust the agreement of trust funded benefits for active employees only the agreement of trust was amended to provide that the company rather than y will be the sponsor of the trust and that the trust will fund benefits for employees of the company and its affiliates including y for purposes of this ruling_request this trust will be referred to as the employees’ trust y also maintained several trusts for retiree benefits these trusts included the following and assets of each trust were available only to pay benefits under the following groupings the retiree life_insurance_trust a_trust to provide post-retirement life_insurance benefits for retired employees and their dependents the retiree medical trust a_trust to provide post-retirement medical benefits for retired non-union employees and their dependents the retiree medical union trust a_trust to provide post-retirement medical benefits for retired union-represented employees and their dependents where such benefits were the product of good-faith labor negotiations the retiree life_insurance_trust has been amended to provide that the company rather than y will be the sponsor of the trust and that the trust will fund group_life_insurance benefits for both current and future retired employees of the company and its affiliates including y the employees’ trust the retiree life_insurance_trust the retiree medical trust and the retiree medical union trust have all been recognized as exempt from federal_income_tax under sec_501 of the code as vebas described in sec_501 the company proposes to merge the retiree medical account with the retiree medical trust including all assets and liabilities the value of the assets attributable to union- represented employees will be calculated and assets of that value will then be transferred to the retiree medical union trust the transfer will not be pro_rata as several insurance policies currently owned by the retiree medical account will remain with the retiree medical trust other assets of equal value to the portion of the insurance policies attributable to the union- represented employees will be transferred to the retiree medical union trust along with the liability for the benefits to those employees the instrument establishing the group benefits trust was amended on date to authorize the company to direct the trustee to transfer trust assets to another qualified veba trust on a pro_rata or non-pro rata basis no particular assets are required to be transferred with respect to any particular liability the group benefits trust holds two group life policies that are used as funding vehicles for the retiree medical benefits provided by the group benefits trust one of the policies policy a is issued by m and the other policy b is issued by n both m and n have represented to the company that the group policies they issued to the company are designed to meet the definition of a life_insurance_contract under sec_7702 of the code additionally the company represents that neither policy a nor policy b is encumbered by a loan rulings requested the merger and transfer of assets and liabilities attributable to both union-represented and non-union represented employees from the retiree medical sub-account of the group benefits trust to the retiree medical trust will not adversely affect the tax-exempt status of the group benefits trust or the retiree medical trust under sec_501 of the code the merger and transfer of assets and liabilities in the retiree medical sub-account of the group benefits trust attributable to union -represented employees to the retiree medical trust and then to the retiree medical union trust will not adversely affect the tax-exempt status of the group benefits trust the retiree medical trust or the retiree medical union trust under sec_501 of the code the merger and transfer of assets and liabilities in the group benefits trust that are not attributable to the company retiree medical sub-account to the appropriate sub-accounts of the trust created pursuant to the agreement of trust will not adversely affect the tax-exempt status of the group benefits trust or the employees’ trust under sec_501 of the code the merger and transfer of assets in the group benefits trust described in rulings through and the allocation used by the actuarial consultant to determine the amount to be transferred to the retiree medical union trust and the retiree medical trust will not result in any portion of a welfare_benefit_fund reverting to the benefit of the company and therefore will not be subject_to the imposition of any excise_tax under sec_4976 of the code the retiree medical union trust will remain a separate welfare_benefit_fund maintained under a collective-bargaining agreement within the meaning of sec_419a of the code after the transfer of assets attributable to union-represented employees under the company retiree medical sub-account and therefore the account limits of sec_419a shall not apply so long as the assets of the retiree medical union trust are not available to pay any benefits to be provided by any other trust the income of the retiree medical union trust set_aside to provide post-retirement medical benefits for union-represented employees and their dependents is exempt_function_income and is not treated as unrelated_business_taxable_income under sec_512 of the code the non-discrimination rules of sec_505 of the code will not be applicable to benefits provided through the assets set_aside in the retiree medical union trust the amendment of the retiree life_insurance_trust to include the liabilities of the company will not affect the tax-exempt status of the retiree life_insurance_trust neither the group benefits trust the retiree medical trust nor the retiree medical union trust will recognize a gain_or_loss under sec_1001 due to the division of trust assets described above the transfer of the group policies from the group benefits trust to the retiree medical trust is not a transfer for valuable consideration under sec_101 of the code law sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 sec_501 describes a voluntary employees_beneficiary_association providing for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries if no part of net_earnings inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-4 of the income_tax regulations the regulations provides that no part of the net_earnings of an employees association may inure to the benefit of any private_shareholder_or_individual other than through the payment of benefits permitted by that section sec_1_501_c_9_-4 of the regulations provides that it will not constitute prohibited inurement if on termination of a plan established by an employer and funded through an association described in sec_501 any assets remaining in the association after satisfaction of all liabilities to existing beneficiaries of the plan are applied to provide either directly or through the purchase of insurance life sick accident or other_benefits pursuant to criteria that do not provide for disproportionate benefits to officers shareholders or highly compensated employees of the employer sec_505 of the code provides that an organization described in paragraph of subsection c of sec_501 which is part of a plan shall not be exempt from tax under sec_501 unless such plan meets the nondiscrimination requirements of code sec_505 sec_505 of the code provides that paragraph shall not apply to any organization which is part of a plan maintained pursuant to an agreement between employee_representatives and one or more employers if the secretary finds that such agreement is a collective bargaining agreement and that such plan was the subject of good_faith bargaining between such employee_representatives and such employer or employers sec_511 of the code imposes a tax upon the unrelated_business_taxable_income of an organization exempt from federal_income_tax under sec_501 sec_512 of the code provides in relevant part that in the case of an organization described in sec_501 the term unrelated_business_taxable_income means gross_income excluding any exempt_function_income less the deductions which are directly connected with the production of gross_income excluding exempt_function_income both computed with the modifications set forth herein sec_512 of the code provides that in the case of an organization described in sec_501 the term exempt_function_income includes all income other than an amount equal to gross_income derived from any unrelated_trade_or_business carried on by the organization which is set_aside to provide for the payment of life sick accident or other_benefits if during the taxable_year an amount which is attributable to income so set_aside is used for a purpose other than that described above such amount shall be included under sec_512 in unrelated_business_taxable_income for the taxable_year sec_512 of the code provides that in the case of an organization described in sec_501 a set-aside can be taken into account in determining exempt_function_income only to the extent that such set-aside does not result in an amount of assets set_aside for such purpose in excess of the account limit determined under sec_419 not taking into account any reserve described in sec_419 for post-retirement medical benefits sec_419 of the code provides rules with respect to the tax treatment of funded_welfare_benefit_plans a plan that is determined to be a voluntary employees_beneficiary_association under sec_501 is a welfare_benefit_fund within the meaning of sec_419 sec_419a of the code provides that for purposes of code sec_512 the term qualified_asset_account means any account consisting of assets set_aside to provide for the payment of disability benefits medical benefits supplemental unemployment benefits or severance_pay benefits or life_insurance benefits sec_419a of the code provides that no account limits shall apply in the case of any qualified_asset_account under a separate welfare_benefit_fund under a collective bargaining agreement sec_1_419a-2t of the regulations q a provides that contributions to a welfare_benefit_fund maintained pursuant to one or more collectively bargained agreements and the reserves of such a fund generally are subject_to the rules of sec_419 sec_419 and sec_512 however neither contributions to nor reserves of such a collectively bargained welfare_benefit_fund shail be treated as exceeding the otherwise applicable limits of sec_419 sec_419a or sec_512 until the earlier of i the date on which the last of the collective bargaining agreements relating to the fund in effect on or ratified on or before the date_of_issuance of final regulations concerning such limits for collectively bargained welfare_benefit funds terminates determined without regard to any extension thereof agreed to after the date_of_issuance of such final regulations or ii the date years after the issuance of such final regulations sec_4976 of the code generally provides that any portion of a welfare_benefit_fund including a veba reverting to the benefit of the employer is a disqualified_benefit and will be subject_to a per cent excise_tax sec_61 of the code provides that gross_income includes gains derived from dealings in property sec_1001 of the code provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss will be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1001 states that except as otherwise provided in subtitle a of the code the entire amount of the gain_or_loss determined under sec_1001 on the sale_or_exchange or property shall be recognized sec_1_1001-1 of the regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 thus in order for a transaction to result in a sec_1001 taxable_event the transaction must be a sale exchange or other_disposition in revrul_69_486 1969_2_cb_159 distinguished by revrul_83_61 1983_1_cb_78 a trustee made a non-pro rata distribution of trust property pursuant to an agreement of the beneficiaries although neither the trust instrument nor local law authorized the trustee to make non-pro rata distributions the ruling holds that the transaction was equivalent to a pro_rata distribution of the trust assets followed by an exchange of properties between the beneficiaries sec_101 of the code provides that except as otherwise provided in sec_101 sec_101 and sec_101 gross_income does not include amounts received under a life_insurance_contract if such amounts are paid_by reason of the death of the insured sec_101 of the code provides generally that if a life_insurance_contract or any interest therein is transferred for a valuable consideration by assignment or otherwise the exclusion_from_gross_income provided by sec_101 is limited to an amount equal to the sum of the actual value of the consideration and the premiums and other_amounts subsequenily paid_by the transferee the term transfer for a valuable consideration is defined for purposes of sec_101 of the code in sec_1_101-1 of the regulations as any absolute transfer for value of a right to receive all or a part of the proceeds of a life_insurance_policy discussion rulings the transferred assets will be used only to provide permissible benefits to members who share an employment-related bond pursuant to criteria that do not provide disproportionate benefits to officers shareholders or highly compensated employees in addition the methodology described in this ruling that will be used to calculate the amount of assets to be transferred is consistent with the requirements of sec_501 therefore the proposed merger and transfer of assets and liabilities will not affect the tax-exempt status of the group benefits trust the retiree medical trust the retiree medical union trust the retiree life_insurance_trust or the employees’ trust under sec_501 of the code ruling the assets currently in the trusts will not be used to benefit the company in any manner other than through any incidental cost savings it may enjoy when the benefit structure is simplified the company will have no right to receive any funds that are transferred from one trust to another trust all of the assets will be used for the exclusive purpose of providing welfare benefits and paying related expenses to company's active or retired employees spouses and eligible dependents in accordance with the underlying welfare_benefit plans therefore there is no reversion for purposes of sec_4976 rulings the assets of the retiree medical union trust after the transfer of assets from the medical sub-account of the group benefits trust to the retiree medical trust and then to the retiree medical union trust will be used only to provide post-retirement benefits to retired employees of company its affiliates and subsidiaries and their dependents whose benefits have been the subject of good-faith collective-bargaining under no circumstances may the assets of the retiree medical union trust be used for any purpose other than the provision of medical benefits to union-represented retired employees and their dependents although the trust could be amended to provide other welfare benefits to such individuals because the retiree medical union trust funds plans whose benefits were the subject of good_faith bargaining under a collective-bargaining agreement it is a separate welfare_benefit_fund maintained under a collective bargaining agreement within the meaning of sec_419a of the code since the retiree medical union trust is maintained pursuant to a collective bargaining agreement it is not subject_to the account limits provided in sec_419 or the nondiscrimination_rules of sec_505 see sec_1 a -2t of the regulations and sec_505 of the code because the income of the trust will be set_aside to provide permissible benefits it will not be treated as unrelated_business_taxable_income under sec_512 of the code ruling this case does not fall under the holding of revrul_69_486 in substance the group benefits trust is distributing assets and liabilities to the retiree medical trust and the retiree union medical trust based on the value of the assets attributable to the share of the union- represented and non-union-represented employees who will receive benefits from each trust unlike revrul_69_486 the company is authorized under the date amendment to the governing instrument to direct the trustee to distribute the assets to another qualified veba trust on a pro_rata or non-pro rata basis accordingly the proposed non-pro rata distribution will not be treated as a pro_rata distribution of the assets and liabilities followed by an exchange of the assets in addition the company in a supplemental submission dated date has stated that at the time of the partition the interests of the trust beneficiaries are no different before than after the partition and consequently there is no material difference in the kind or extent of legal entitlements enjoyed by the beneficiaries see generally 499_us_554 where the united_states supreme court stated pincite u s pincite that an exchange of property is a realization event under sec_1001 of the code if the properties exchanged are materially different for purposes of sec_1_1001-1 and in defining what constitutes a material difference for purposes of that section stated pincite u s pincite that properties are different in the sense that is material to the code so long as they embody legal entitlements that are different in_kind or extent based upon the discussion contained in the company's supplemental submission we agree that because of the particular nature of veba trusts the interests of the trust beneficiaries after the proposed transaction will not differ materially from their interests prior to such transaction thus the proposed transaction will not result in a material difference in the kind or extent of the legal entitlements enjoyed by the beneficiaries we therefore conclude that the proposed transaction will not result in the realization of any gain_or_loss under sec_1001 of the code ruling one could argue that the proposed transfer of policy a and policy b from the retiree medical account to the retiree medical trust as part of the merger of the two vebas is a transfer for a valuable consideration for purposes of sec_101 the valuable consideration being the retirement medical trusts’ assumption of the retirement medical accounts liabilities however acceptance of this analysis is predicated on the merger of the two vebas being a realization event under sec_1001 of the code we have concluded above concerning requested ruling to the contrary that the company's proposed transaction concerning the three vebas does not result in the realization of any gain_or_loss under sec_1001 of the code therefore we conclude that the proposed transfers of policy a and policy b from the group benefits trust to the retiree medical trust will not be transfers for a valuable consideration under sec_101 of code conclusions based on the above we conclude as follows the merger and transfer of assets and liabilities attributable to both union-represented and non-union represented employees from the retiree medical sub-account of the group benefits trust to the retiree medical trust will not adversely affect the tax-exempt status of the group benefits trust or the retiree medical trust under sec_501 of the code the merger and transfer of assets and liabilities in the retiree medical sub-account of the group benefits trust attributable to union -represented employees to the retiree medical trust and then to the retiree medical union trust will not adversely affect the tax-exempt status of the group benefits trust the retiree medical trust or the retiree medical union trust under sec_501 of the code the merger and transfer of assets and liabilities in the group benefits trust that are not attributable to the company retiree medical sub-account to the appropriate sub-accounts of the trust created pursuant to the agreement of trust will not adversely affect the tax-exempt status of the group benefits trust or the employees’ trust under sec_501 of the code the merger and transfer of assets in the group benefits trust described in rulings through and the allocation used by the actuarial consultant to determine the amount to be transferred to the retiree medical union trust and the retiree medical trust will not result in any portion of a welfare_benefit_fund reverting to the benefit of the company and therefore will not be subject_to the imposition of any excise_tax under sec_4976 of the code the retiree medical union trust will remain a separate welfare_benefit_fund maintained under a collective-bargaining agreement within the meaning of sec_419a of the code after the transfer of assets attributable to union-represented employees under the company retiree medical sub-account and therefore the account limits of sec_419a shall not apply so long as the assets of the retiree medical union trust are not available to pay any benefits to be provided by any other trust the income of the retiree medical union trust set_aside to provide post-retirement medical benefits for union-represented employees and their dependents is exempt_function_income and is not treated as unrelated_business_taxable_income under sec_512 of the code the non-discrimination rules of sec_505 of the code will not be applicable to benefits provided through the assets set_aside in the retiree medical union trust the amendment of the retiree life_insurance_trust to include the liabilities of the company will not affect the tax-exempt status of the retiree life_insurance_trust neither the group benefits trust the retiree medical trust nor the retiree medical union trust will recognize a gain_or_loss under sec_1001 due to the division of trust assets described above -10- the transfer of the group policies from the group benefits trust to the retiree medical trust is not a transfer for valuable consideration under sec_101 of the code these rulings are based on the understanding that there will be no material changes in the facts upon which they are based no opinion is expressed concerning whether the date amendment to the governing instrument results in a realization event under sec_1001 in that taxable_year no opinion is expressed on whether policy a and policy b are life_insurance contracts as defined in sec_7702 also this ruling is directed only to the organization that requested it sec_6110 of the code provides that this ruling may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed robert c_ harper ir robert c harper jr manager exempt_organizations technical group
